        AO 450 (Rev. 11/11) Judgment in a Civil Action


                                                 UNITED STATES DISTRICT COURT
                                                                          for the_
                                                             Eastern District of Washington


                      JOSEPH SCHWAGERL,                                      )
                                     Plaintiff                               )
                                        v.                                   )       Civil Action No. 2:19-CV-0134-TOR
                                                                             )
         WITHERSPOON, KELLEY, DAVENPORT &                                    )
         TOOLE, P.S., and DOES 1 - 5,
                                    Defendant

                                                     JUDGMENT IN A CIVIL ACTION
        The court has ordered that (check one):

        ’ the plaintiff (name)                                                                                        recover from the
        defendant (name)                                                                                                 the amount of
                                                                                    dollars ($              ), which includes prejudgment
        interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

        ’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                         recover costs from the plaintiff (name)
                                                  .

        ✔ other:
        ’
                Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is DISMISSED with
                prejudice, each party shall bear its own costs and fees.

        This action was (check one):
        ’ tried by a jury with Judge                                                                         presiding, and the jury has
        rendered a verdict.

        ’ tried by Judge                                                                          without a jury and the above decision
        was reached.

        ✔
        ’ decided by Judge              THOMAS O. RICE                                                on the parties' Stipulated Motion to Dismiss
                                                                                                      (ECF No. 8).


        Date:     January 31, 2020                                                 CLERK OF COURT

                                                                                    SEAN F. McAVOY

                                                                                    s/ Bridgette Fortenberry
                                                                                                  (By) Deputy Clerk
                                                                                    Bridgette Fortenberry




e Fortenberry
